Holmes, C. J.
We have no way of knowing that the excess of the sum recovered in the Superior Court, over that recovered • in the Municipal Court was for interest subsequent to the judgment. The declaration was for $35 on an account annexed of seven items, amounting to $40 with a credit of $5. For all that we know the finding in the Superior Court may have allowed no interest at all. It even may have been upon different items from that in the Municipal Court. The question sought to be ’ raised is not before us.

Taxation affirmed.